Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments and amendments filed 1/19/2021 have been considered.
The applicant’s amendments to now independent claims 1 and 2 now require a specific range of either the specific dye or the adhesion promoter.
The closest prior art using dyes with absorption maximum between 390 and 700 nanometers combined with solvents and adhesion promoters was found to be Curran; Seamus et al. (US 20180071944 A1).  Although current teaches various optional embodiments with the use of solvents, and dyes such as fluorescein, and the use of silane bonding agents, Curran fails to teach or suggest the amount of these compounds in the composition.  Without specific teaching one of ordinary skill in the art would be required to choose various optional embodiments and select amounts which are not taught by the prior art.  Such picking and choosing of various embodiment would require the application of hindsight and would neither be anticipated nor rendered obvious by Curran.
Also attached to this action is a PTO-892 including the Curran reference as this reference was not cited accurately in the previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761